FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BOGHOS OHANNES JANSEZIAN,                        No. 11-71107

               Petitioner,                       Agency No. A075-771-825

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Boghos Ohannes Jansezian, a native and citizen of Lebanon, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Jansezian’s untimely motion

to reopen because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for the relief sought. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th

Cir. 2006) (“vague and conclusory allegations” insufficient to establish prima facie

eligibility); Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir. 1999) (“[T]he

evidence [petitioner] introduced was too general to demonstrate a well-founded

fear that [petitioner] would personally be persecuted.”)

      We do not consider the new evidence Jansezian referenced in his opening

brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s

review is limited to the administrative record). Accordingly, we deny as

unnecessary the government’s motion to strike.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-71107